JUDGMENT
Tsoucalas, Senior Judge:
This Court having received and reviewed the United States Department of Commerce, International Trade Administration’s (“Commerce”) Final Results of Redetermination Pursuant to Court Remand, SKF USA Inc. and SKF Sverige AB v. United States and The Torrington Company, 24 CIT 836, Slip Op. 00-106 (Aug. 23, 2000) (“Remand Results”), Torrington’s comments to the Remand Results, and Commerce having complied with the Court’s remand, and no other responses to the Remand Results having been submitted by the parties, it is hereby
Ordered that the Remand Results filed by Commerce on November 22, 2000, are affirmed in their entirely; and it is further
Ordered that since all other issues have been decided, this case is dismissed.